IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50721
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO IGNACIO ZUNZUNEGUI,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-01-CR-158-2-DB
                       --------------------
                         February 25, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mario Ignacio Zunzunegui appeals the district court’s

finding that he is a “career offender” under U.S.S.G. § 4B1.1.

Zunzunegui argues that his two prior felony convictions are

“related” and should be counted as one for sentencing purposes

because they were the result of a “single common scheme or plan.”

U.S.S.G. § 4A1.2, comment. (n.3).   The record reveals that

Zunzunegui’s prior convictions occurred in different districts

and involved separate drug distributions on different days

involving different cooperating individuals.   See United States

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50721
                               -2-

v. Deville, Nos. 00-30900, 00-30968 and 00-31124, 2002 WL 15513,

*6-7 (5th Cir. Jan. 7, 2002).   There is no credible evidence in

the record indicating that the prior offenses were jointly

planned; nor is it evident from the record that the commission of

one offense would entail the commission of the other as well.

See United States v. Robinson, 187 F.3d 516, 520.   Accordingly,

Zunzunegui’s sentence is affirmed.

AFFIRMED.